Opinión.— The effect of the dissolution of a private corporation by decree of a court of competent authority, having jurisdiction over the same, is to extinguish and annul thenceforth its corporate powers; and the sovereign power which had brought it into existence by giving it an artificial personality,, thereby, through its judicial mandates, terminates that existence by the withdrawal of all its franchises. See 2 Wait’s Act. & Def., 350; Ang. & Ames on Corp., secs. 638, 799; National Bank v. Colby, 21 Wall. (U. S.), 615.
Our statutes regulating the dissolution of corporations refer alone to such corporations as are or shall be “ created bv or under the laws of this state.” B. S., arts. 606-608. Under the legislation in our state as it exists it seems to follow from the application of the rules of law governing *417the subject of the right of a resident citizen of Texas to sue in this state a corporation which owes its existence to the laws of another state, and has been legally dissolved with a forfeiture of its rights and franchises, that after such dissolution a suit could not be brought against such extinct corporation, or, if pending, could no longer be maintained in the courts of this state.
It was admitted by the parties on the trial that the decree of the St. Louis circuit court was authorized by the laws of the state of Missouri.
The plaintiff clearly could no further proceed in his suit ■ after the circuit court decree unless by making the receiver a party; and when the plea in abatement was interposed it became necessary that the plaintiff should proceed to lay the basis for a continuation of his suit by a recognition of the altered status of his rights since he began his suit, by making the receiver á defendant. He not having done so, Williams’ plea in abatement of the suit ought to have been sustained.
Reversed and remanded.